Action under section 109 of the Insurance Law to recover the amount of a judgment heretofore obtained by plaintiff for personal injuries caused by the negligence of a contractor, who was insured under a public liability policy issued by defendant. Order directing that the defendant and Ronald A. Balme, its employee, submit to examination before trial and that it produce on the examination a copy of Balme’s complete report of his investigation, affirmed, with ten dollars costs and disbursements, examination to proceed on five days’ notice. No opinion. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur.